Atkinson, J.,
concurring specially. Lester Pullen refused to appear as a witness before the grand jury, as commanded in a *115subpoena issued by the clerk of the superior court in certain criminal cases. The judge issued a rule against the witness to show cause why he should not be attached as for a contempt of court in failing to obey the subpoena. At the hearing before the judge the witness was held to be in contempt and ordered in each case to pay a fine of $200 and to serve a term of 20 days in jail. The witness instituted habeas corpus proceedings to prevent execution of the latter part of the sentence. The question is did the judge have power to impose the jail sentence? It is provided in the Civil Code (1910), § 5852, that “The court may proceed by attachment to compel the attendance of a witness who fails to obey the precept, and also to punish him by a fine not exceeding three hundred dollars. In addition thereto such a witness shall be liable in damages to the person causing him to be subpoenaed, for his failure to attend.” This provision of the law had its origin in the general judiciary act of 1799 (Acts 1799, p. 26) and was embodied in the Code of 1863 and has been contained in the several succeeding codes. The Civil Code of 1910, § 4849, provides: “The superior courts have authority . . To punish contempt by fines not exceeding two hundred dollars, and by imprisonment not exceeding twenty days.” This provision of the code was not taken from any prior act of the legislature, but was embraced in the Code of 1863, supra, and has been contained in each of the succeeding codes. The Code of 1863 was adopted by an act of the legislature, and its provisions thereby became binding as a statute. Central of Georgia Railway Co. v. State, 104 Ga. 831 (31 S. E. 531, 42 L. R. A. 518); O'Berry v. State, 153 Ga. 644, 647 (113 S. E. 2). As both of the above-mentioned sections of the Civil Code were included in the Code of 1863, they became adopted as parts of the same law, and each should be construed in the light of the other. The Civil Code, §, 5852, provides for attachment as for a contempt of court, and the imposition of a fine not to exceed $300 against a person who has been served with a subpoena issued by the clerk of the superior court to appear as a witness before the court, and who refuses to appear in obedience to the subpoena. This provision of the code does not authorize the judge to impose a jail sentence upon the person subpoenaed for mere failure to appear. The provisions of the Civil Code, § 4849 (5), do not apply to a matter of contempt as. in*116dicated above, but contemplate contempt in refusing to obey orders that may be issued by the judge in a matter properly before the court. If a witness served with a subpoena issued by the clerk in a proceeding before the court refuses to appear in obedience to the subpoena, he may be attached and punished as by a fine under the Civil Code, § 5852. But after the witness has refused to obey the subpoena, if the judge issues his order requiring the witness to appear in obedience to the subpoena, and the witness being served with such order persists in disobeying the order of the judge, he may be punished as for a contempt of court by fine or imprisonment, or both, in the discretion of the judge, under the Civil Code, § 4849 (5). The two sections of the code both relate to contempt of court, but refer to different jurisdictional facts which shall constitute the contempt, and provide different punishments which may be imposed by the court. When they are thus construed no confusion results. Bach may be applied under facts appropriate for each. It is not a case of having two conflicting or ambiguous provisions of law to be applied to the same state of facts. On the hearing of the habeas corpus proceeding it appeared that the only contempt of which the witness was charged was in refusing to obey the subpoena issued by the clerk. There being no charge that the judge issued an order requiring the appearance of the witness and that the witness had refused to obey such order, there was no jurisdictional charge of contempt upon which to base a judgment imposing a jail sentence; and consequently it was erroneous in the habeas corpus proceeding to remand the prisoner to the custody of the officer.